DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to claims 1, 2, 7 based on the Response filed on 10/24/2022 have been considered but are moot in view of the new ground(s) of rejection.  Therefore, this is Final action.

Claims 11-20 are canceled. Claims 1-10 are pending.

The amended features of the amended claim 1 can be obviously rejected with the second reference NOBUYUKI (EP1816507) and Park et al. (US 20180107056):
NOBUYUKI (EP1816507) disclose a liquid crystal optical element in response to each of a plurality of signals [voltages applied to the respectively rings inherently plurality of signals] applied to the first or second transparent electrodes as Fig. 14 shown.
Park et al. disclose a liquid crystal disposed between the first and second transparent electrodes and configured to selectively alter at least one property of the incident light polarized inherently by the first polarizer in response to each of a plurality of signals applied to the first or second transparent electrodes [A focal length of the lens may vary depending on a voltage level applied (inherently each of plurality of signals) to the Fresnel region pattern [0021]; the light transmittance measured while changing the voltage applied to the first transparent electrode 120 deposited on the lower substrate 100 and the upper substrate 200 [0073]], wherein each of the plurality of signals generates a predetermined pattern on the first or second electrode to direct the incident light polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern [the light transmittance measured while changing the voltage applied to the first transparent electrode 120 deposited on the lower substrate 100 and the upper substrate 200], wherein each predetermined pattern comprises a series of alternating opaque zones and transparent zones arranged as concentric circles with respect to a center point; and center points of different predetermined patterns are at different locations on the first or second electrode as shown in Figs. 8-10.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (WO 2017154910) in view of NOBUYUKI (EP1816507) and Park et al. (US 20180107056).

    PNG
    media_image1.png
    438
    392
    media_image1.png
    Greyscale

Regard to claim 1, Yoshida et al. disclose a laser beam scanner, comprising: 
a first polarizer 30 configured to polarize a laser beam emitted from a laser source; 
first and second transparent electrodes [a plurality of unit electrodes 25A and a common electrode 26] disposed in parallel with the first polarizer 30, the first transparent electrode [a plurality of unit electrodes 25A] being closer to the first polarizer 30 than the second transparent electrode [a common electrode 26]; and 
a liquid crystal 23
disposed between the first and second transparent electrodes 25A/26 and 
configured to selectively alter at least one property of the laser beam polarized by the first polarizer in response to a signal applied to the first or second transparent electrodes [the control circuit 15 controls the voltage generation operation of the drive circuit 12. The drive circuit 12 includes switch elements 12A and 12B and a plurality of variable resistance elements 12C-1 to 12C-6 provided corresponding to the plurality of cell electrodes 25 shown in Figs. 18-19.  Therefore, the liquid crystal obviously configured to selectively alter at least one property the laser beam polarized by the first polarizer in response to a signal applied to the first or second transparent electrodes at different regions AR1 and AR2. Further, the control circuit 15 calculates the distance to the object based on the detection signal from the detection circuit 13], 
wherein the signal generates a predetermined pattern on the first or second electrode to direct the laser beam polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern [As shown in FIG. 27, one of the two regions included in one lattice interval Λ is represented as a region AR1, and the other is represented as a region AR2. AR1 and AR2 shown in FIG. 27 have the same structure. The areas AR1 and AR2 are alternately arranged in the X direction and the Y direction. Each the plurality of cell electrodes 25A provided a plurality of variable resistance elements 12C-1 to 12C-6. It is obvious that the signal generates a predetermined pattern on the first or second electrode at different  regions AR1 and AR2 to direct the laser beam polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern].  

Yoshida et al. fail explicitly to disclose a liquid crystal disposed between the first and second transparent electrodes in response to each of a plurality of signals applied to the first or second transparent electrodes, wherein each of the plurality of signals generates a predetermined pattern on the first or second electrode, wherein each predetermined pattern comprises a series of alternating opaque zones and transparent zones arranged as concentric circles with respect to a center point; and center points of different predetermined patterns are at different locations on the first or second electrode.  

    PNG
    media_image2.png
    390
    933
    media_image2.png
    Greyscale

NOBUYUKI teaches a liquid crystal disposed between the first and second transparent electrodes and configured to selectively alter at least one property of a light beam incident from a light source in response to each of a plurality of signals [voltages the voltage applied to the respectively rings] applied to the first or second transparent electrodes, wherein each of the plurality of signals [voltages the voltage applied to the respectively rings] generates a predetermined pattern on the first or second electrode to direct the light beam incident from a light source to a predetermined direction corresponding to the predetermined pattern. 

    PNG
    media_image3.png
    232
    678
    media_image3.png
    Greyscale

Park et al. disclose a liquid crystal disposed between the first and second transparent electrodes and configured to selectively alter at least one property of the incident light polarized in response to each of a plurality of signals applied to the first or second transparent electrodes [A focal length of the lens may vary depending on a voltage level applied (inherently each of plurality of signals) to the Fresnel region pattern [0021]; the light transmittance measured while changing the voltage applied (inherently each of plurality of signals) to the first transparent electrode 120 deposited on the lower substrate 100 and the upper substrate 200 [0073]], wherein each of the plurality of signals generates a predetermined pattern on the first or second electrode to direct the incident light polarized by the first polarizer to a predetermined direction corresponding to the predetermined pattern [the light transmittance measured while changing the voltage applied to the first transparent electrode 120 deposited on the lower substrate 100 and the upper substrate 200], wherein each predetermined pattern comprises a series of alternating opaque zones and transparent zones arranged as concentric circles with respect to a center point; and center points of different predetermined patterns are at different locations on the first or second electrode as shown in Figs. 8-10.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify the laser beam scanner as Yoshida et al. disclosed, wherein a liquid crystal disposed between the first and second transparent electrodes in response to each of a plurality of signals applied to the first or second transparent electrodes, wherein each of the plurality of signals generates a predetermined pattern on the first or second electrode for varying focal length in a variable focus optical mechanism, achieved a space-saving, low-cost autofocus mechanism or optical variable magnification mechanism as NOBUYUKI taught; a liquid crystal disposed between the first and second transparent electrodes in response to each of a plurality of signals applied to the first or second transparent electrodes, wherein each of the plurality of signals generates a predetermined pattern on the first or second electrode, wherein each predetermined pattern comprises a series of alternating opaque zones and transparent zones arranged as concentric circles with respect to a center point; and center points of different predetermined patterns are at different locations on the first or second electrode for automatically adjusting the power for presbyopia, nearsightedness, and farsightedness [0080] as Park et al. taught.

Regard to claim 2, Yoshida et al. disclose the laser beam scanner, comprising: 
a controller [a power supply circuit 14, see Figs. 18-19]
coupled to at least one of the first or second transparent electrode 25A/26 
configured to generate a plurality of signals to be sequentially applied to the first or second transparent electrode to generate a sequence of predetermined patterns [In the example of FIG. 9, the drive circuit 12 applies a plurality of voltages to the plurality of cell electrodes 25 A so that the voltages sequentially decrease along the X direction], 
each pattern corresponding to a predetermined direction to which the laser beam polarized by the first polarizer is directed [see Figs. 8-9].  

Regard to claim 3, Yoshida et al. disclose the laser beam scanner, wherein: at least one of the first or second transparent electrode comprises a plurality of excitable regions that, when excited by the signal, collectively assemble the predetermined pattern [As shown in FIG. 27, one of the two regions included in one lattice interval Λ is represented as a region AR1, and the other is represented as a region AR2. AR1 and AR2 shown in FIG. 27 have the same structure.].  

Regard to claim 4, Yoshida et al. disclose the laser beam scanner, wherein: at least one of the first or second transparent electrode comprises a grid of pixels (see Fig. 13) that obviously generate the predetermined pattern in response to the application of the signal.  

Regard to claim 5, Yoshida et al. disclose the laser beam scanner, wherein the predetermined pattern comprises: a first type of regions AR1 for blocking the laser beam polarized by the first polarizer; and a second type AR2 of regions allowing passage of the laser beam polarized by the first polarizer [the operation of the liquid crystal panel 11 in the on state will be described. In the ON state, a diffraction grating is formed on the liquid crystal panel 11 using the region AR1 that blocks light and the region AR2 that transmits light].  

Regard to claim 6, Yoshida et al. disclose the laser beam scanner, wherein comprising: a second polarizer 31 disposed in parallel with the second transparent electrode 26 and further away from the first polarizer 30 than the second transparent electrode, 
wherein: 
the first polarizer 30 is configured to polarize the laser beam in a first polarization direction; 
the second polarizer 31 is configured to polarize the laser beam in a second polarization direction that is perpendicular to the first polarization direction [In the liquid crystal layer 23 when no electric field is applied, the liquid crystal molecules on the polarizing plate 30 side are aligned in parallel with the transmission axis of the polarizing plate 30, and the liquid crystal molecules on the polarizing plate 31 side are orthogonal to the transmission axis of the polarizing plate 31. Arranged. In the present embodiment, the normally black liquid crystal panel 11 is illustrated, but of course, a normally white system can also be used]; 
the first type of regions, upon application of the signal, 
cause molecules of an underlying portion of the liquid crystal to align along the first polarization direction and 
maintain a polarization direction of the laser beam passing therethrough, thereby blocking the laser beam at the second polarizer [In the liquid crystal panel 11 in the off state, no voltage is applied to all the cell electrodes 25A and the common electrode 26. Thereby, the liquid crystal panel 11 blocks light in the entire region. Hereinafter, the operation of the liquid crystal panel 11 in the on state will be described. In the ON state, a diffraction grating is formed on the liquid crystal panel 11 using the region AR1 that blocks light and the region AR2 that transmits light]; and   
a portion of the liquid crystal underlying the second type of regions alters the polarization direction of the laser beam passing therethrough from the first polarization direction to the second polarization direction, thereby allowing passage of the laser beam through the second polarizer [FIG. 28 is a diagram for explaining the operation of the area AR1 which is the blocking area of the liquid crystal panel 11. The drive circuit 12 includes a plurality of switch elements 12A and one switch element 12B. The plurality of switch elements 12A are provided for each cell electrode 25A. In the case where the area AR1 is to be shut off, the control circuit 15 turns off the corresponding switch element 12A. The switch element 12B is on. This is the same as the operation in the off state, and the infrared laser incident on the area AR1 is blocked by the polarizing plates 30 and 31. FIG. 29 is a diagram for explaining the operation of the area AR2 which is the transmission area of the liquid crystal panel 11. FIG. When the area AR2 is set to the transmissive state, the control circuit 15 turns on the corresponding switch element 12A. In this case, in the area AR2, the liquid crystal molecules are aligned in a direction substantially perpendicular to the substrate. Therefore, the infrared laser incident on the liquid crystal panel 11 passes through the area AR2. Note that the area AR1 remains in the cut-off state].

Regard to claim 7-8, NOBUYUKI teaches the laser beam scanner [the liquid crystal optical element that can be used as a gradient-index lens for incident light], wherein the alternating opaque zones and transparent zones form a Fresnel zone plate pattern, wherein the first type of regions corresponds to the opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to the transparent zones of the Fresnel zone plate pattern [liquid crystal panel, which is formed by placing a liquid crystal between two transparent substrates with an electrode pattern of a plurality of concentric circles and a counter electrode interposed therebetween, and in which voltage is applied to the electrode pattern to form a Fresnel zone plate utilizing the liquid crystal].  Park et al. teach the laser beam scanner [the liquid crystal optical element that can be used as a gradient-index lens for incident light], wherein the alternating opaque zones and transparent zones form a Fresnel zone plate pattern [the flexible liquid crystal Fresnel lens], wherein the first type of regions corresponds to the opaque zones of the Fresnel zone plate pattern; and the second type of regions corresponds to the transparent zones of the Fresnel zone plate pattern as Figs. 8-10 shown.

Regard to claim 9, Yoshida et al. disclose the laser beam scanner, wherein the predetermined pattern comprises 
a plurality of regions AR1/AR2, and 
each of the plurality of regions, upon application of the signal, causes a corresponding underlying portion of the liquid crystal to alter a phase of the laser beam passing therethrough, thereby directing the laser beam toward the predetermined direction (see above reasons).  

Regard to claim 10, NOBUYUKI and Park et al. teach the laser beam scanner, wherein the plurality of regions assemble a Fresnel lens pattern as Figs. 8-10 shown.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871